Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 1 of 16 Page ID #:1466


     1   LATHAM & WATKINS LLP
           Daniel M. Wall (Bar No. 102580)
     2       dan.wall@lw.com
     3     Timothy L. O’Mara (Bar No. 212731)
             tim.o’mara@lw.com
     4     Andrew M. Gass (Bar No. 259694)
             andrew.gass@lw.com
     5   505 Montgomery Street, Suite 2000
     6   San Francisco, California 94111-6538
         Telephone: +1.415.391.0600
     7   Facsimile: +1.415.395.8095
     8   Attorneys for Defendants Ticketmaster
         L.L.C., Live Nation Entertainment, Inc., and
     9   Live Nation Worldwide, Inc.
    10
    11                      UNITED STATES DISTRICT COURT

    12                    CENTRAL DISTRICT OF CALIFORNIA

    13
    14   MATTHEW AJZENMAN; SUSAN                   Case No. 2:20-cv-03643-DSF-JEM
         TERRY-BAZER; BENNY WONG;
    15   ALEX CANELA; JEREMY WOOLLEY;
         AMANDA WOOLLEY; ANNE                      DEFENDANTS TICKETMASTER
    16                                             L.L.C., LIVE NATION
         BERGER; CATHEY MATTINGLY;
    17   BLAKE WOLLAM; and KRYSTAL                 ENTERTAINMENT, INC., AND
         MOYER, on behalf of themselves, and all   LIVE NATION WORLDWIDE,
    18   others who are similarly situated,        INC.’S REPLY IN SUPPORT OF
                                                   MOTION TO COMPEL
    19                     Plaintiffs,             ARBITRATION
    20   v.
    21                                       Date:         September 14, 2020
         OFFICE OF THE COMMISSIONER OF Time:               1:30 p.m.
    22   BASEBALL, an unincorporated         Place:        Courtroom 7D
         association doing business as MAJOR Judge:        Honorable Dale S. Fischer
    23   LEAGUE BASEBALL, et al.,
    24                     Defendants.
    25
    26
    27
    28

                                                            LN/TM’S REPLY ISO MOT. TO
                                                                 COMPEL ARBITRATION
                                                          CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 2 of 16 Page ID #:1467


     1                                         TABLE OF CONTENTS
     2
                                                                                                                             Page
     3
         I.    INTRODUCTION .......................................................................................... 1
     4
         II.   ARGUMENT ................................................................................................. 2
     5
               A.       Plaintiff Manifested Assent to the Terms When She
     6                  Signed In and Purchased Tickets on the Ticketmaster
                        Website................................................................................................. 2
     7
                        1.       The Facts Demonstrating Plaintiff’s Agreement
     8                           Are Undisputed .......................................................................... 2
     9                  2.       The Weight of Authority Demonstrates That
                                 Ticketmaster’s Website Provided Adequate Notice
    10                           of the Terms ............................................................................... 3
    11                  3.       The Acts Required for Acceptance of the Terms on
                                 the Sign-In and Purchase Pages Are Objectively
    12                           Clear ........................................................................................... 9
    13         B.       The Parties Clearly and Unmistakably Delegated
                        Arbitrability to JAMS, and the Case Must Be Sent To
    14                  Arbitration .......................................................................................... 11
    15 III.    CONCLUSION ............................................................................................ 12
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                                                       LN/TM’S REPLY ISO MOT. TO
                                                                    i                       COMPEL ARBITRATION
                                                                                     CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 3 of 16 Page ID #:1468


     1                                           TABLE OF AUTHORITIES
     2
                                                                                                                          Page(s)
     3
                                                                  CASES
     4
           Aanderud v. Superior Court,
     5
             13 Cal. App. 5th 880 (2017) ............................................................................... 12
     6
           Applebaum v. Lyft, Inc.,
     7       263 F. Supp. 3d 454 (S.D.N.Y. 2017) .................................................................. 9
     8
       Arena v. Intuit Inc.,
     9    No. 19-cv-02546-CRB, 2020 WL 1189849 (N.D. Cal. Mar. 12,
          2020) ................................................................................................................. 1, 7
    10
    11 Brennan v. Opus Bank,
          796 F.3d 1125 (9th Cir. 2015) ............................................................................ 11
    12
       Colgate v. JUUL Labs, Inc.,
    13
          402 F. Supp. 3d 728 (N.D. Cal. 2019).................................................................. 8
    14
       Dickey v. Ticketmaster LLC,
    15    No. CV 18-9052-GW(GJSx), 2019 WL 9096443 (C.D. Cal. Mar.
    16    12, 2019) ............................................................................................... 5, 7, 10, 11
    17 Dohrmann v. Intuit, Inc.,
    18   No. 20-15466, 2020 WL 4601254 (9th Cir. Aug. 11, 2020).................... 1, 4, 7, 8

    19 Himber v. Live Nation Worldwide, Inc.,
          No. 16-CV-5001(JS)(GRB), 2018 WL 2304770 (E.D.N.Y. May
    20    21, 2018) ....................................................................................................... 10, 11
    21
       Lee v. Ticketmaster L.L.C.,
    22    No. 19-15673, 2020 WL 3124256 (9th Cir. June 12, 2020) ....................... passim
    23 Mohamed v. Uber Techs., Inc.,
    24   848 F.3d 1201 (9th Cir. 2016) ............................................................................ 11
    25 Nevarez v. Forty Niners Football Co., LLC,
    26   No. 16-CV-07013, 2017 WL 3492110 (N.D. Cal. Aug. 15, 2017) ......... 5, 10, 11

    27 Nguyen v. Barnes & Noble Inc.,
         763 F.3d 1171 (9th Cir. 2014) ...................................................................... 4, 5, 8
    28

                                                                                           LN/TM’S REPLY ISO MOT. TO
                                                                        ii                      COMPEL ARBITRATION
                                                                                         CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 4 of 16 Page ID #:1469


     1 I.      INTRODUCTION
     2         Plaintiff Susan Terry-Bazer (“Plaintiff”) affirmatively agreed to arbitrate her
     3 claims against Defendants Ticketmaster L.L.C., Live Nation Entertainment, Inc.,
     4 and Live Nation Worldwide, Inc. (collectively, “LN/TM”) on at least two occasions:
     5 when she (1) signed into her Ticketmaster account and (2) purchased the baseball
     6 tickets underlying her claims on the Ticketmaster website. Plaintiff does not dispute
     7 that she signed into her Ticketmaster account and purchased these tickets. She also
     8 does not dispute that the notices and Terms of Use (“Terms”) presented to her when
     9 she did so were just as conspicuous as the notices that the Ninth Circuit and other
    10 courts found sufficient in Lee, Dickey, and other cases enforcing the same arbitration
    11 provision at issue here. This authority compels the conclusion that the webpages
    12 Plaintiff saw provided adequate notice of LN/TM’s Terms and that Plaintiff
    13 manifested assent to those Terms—including the arbitration clause—by signing in
    14 and purchasing her tickets on the Ticketmaster website.1
    15         Plaintiff’s response is that Ticketmaster’s notices are too “inconspicuous” and
    16 “confusing” to bind her to the Terms, relying on a few cases where courts deemed
    17 other websites’ notices of terms insufficient. But just last week, the Ninth Circuit
    18 reversed Plaintiff’s lead case and ordered arbitration, see Dohrmann v. Intuit, Inc.,
    19 No. 20-15466, 2020 WL 4601254, at *1, *3 (9th Cir. Aug. 11, 2020), rev’g Arena
    20 v. Intuit Inc., No. 19-cv-02546-CRB, 2020 WL 1189849 (N.D. Cal. Mar. 12, 2020),
    21 and Plaintiff’s other cases bear no resemblance to the facts here. Plaintiff also asserts
    22 without basis that LN/TM’s arbitration clause is unenforceable because it fails to
    23
         1
    24     Plaintiff asserts that she “requested a refund from Ticketmaster in late April 2020”
         for her purchase of the baseball tickets underlying her claims, but that she “ha[s] not
    25   received a refund.” Decl. of Pl. Susan Terry-Bazer in Opp’n to Mot. to Compel
    26   Arbitration (“Terry-Bazer Decl.”) (ECF No. 82-1) ¶ 6. Plaintiff fails to acknowledge
         that, since June 3, 2020, LN/TM have made a refund available to her but she has not
    27   requested one. Decl. of Kent Bissell in Supp. of LN/TM’s Reply in Supp. of Their
    28   Mot. to Compel Arbitration ¶¶ 5-6. In any event, the status of Plaintiff’s refund is
         irrelevant to whether Plaintiff agreed to arbitrate her claims (which she did).
                                                                  LN/TM’S REPLY ISO MOT. TO
                                                    1                  COMPEL ARBITRATION
                                                                CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 5 of 16 Page ID #:1470


     1 satisfy the rules of JAMS (the designated arbitral forum), but that enforceability
     2 issue was expressly delegated to the arbitrator and cannot properly be resolved by
     3 this Court. None of Plaintiff’s arguments provide a sound basis for declining to
     4 enforce the Terms. The Court should grant LN/TM’s motion to compel arbitration.
     5 II.     ARGUMENT
     6         A.    Plaintiff Manifested Assent to the Terms When She Signed In and
     7               Purchased Tickets on the Ticketmaster Website
     8               1.     The Facts Demonstrating Plaintiff’s Agreement Are Undisputed
     9         Plaintiff acknowledges that she used the Ticketmaster website to purchase
    10 tickets to a Yankees game in March 2020. Terry-Bazer Decl. ¶ 4. Plaintiff does not
    11 dispute that, when she signed into her Ticketmaster account to purchase those
    12 tickets, she was required to input her user credentials and click a “Sign In” button,
    13 at which point she was notified that, “By continuing past this page, you agree to the
    14 Terms of Use . . .”:
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26 Decl. of Kimberly Tobias in Supp. of LN/TM’s Mot. to Compel Arbitration (“Tobias
    27 Decl.”) (ECF No. 62) ¶ 4 & Ex. 1. Nor does Plaintiff dispute that, to purchase her
    28 tickets, she was required to fill out payment and billing information and click a

                                                               LN/TM’S REPLY ISO MOT. TO
                                                  2                 COMPEL ARBITRATION
                                                             CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 6 of 16 Page ID #:1471


     1 “Place Order” button, at which point she was notified, “By continuing past this page
     2 and clicking ‘Place Order’, you agree to our Terms of Use”:
     3
     4
     5
     6
     7
     8 Id. ¶ 6 & Ex. 2. And it is undisputed that, on both the sign-in and purchase pages,
     9 the words “Terms of Use” appeared in bold, in contrasting color text, and
    10 hyperlinked to the full text of the Terms. Id. ¶¶ 4, 6 & Exs. 1-2.2
    11               2.     The Weight of Authority Demonstrates That Ticketmaster’s
    12                      Website Provided Adequate Notice of the Terms
    13         Under well-established law, these undisputed facts demonstrate that Plaintiff
    14 manifested assent to the Terms when she clicked the “Sign In” and “Place Order”
    15 buttons on the Ticketmaster website. See LN/TM Mem. of P. & A. in Supp. of Mot.
    16 to Compel Arbitration (“Mot.”) (ECF No. 61-1) at 9-13. Nevertheless, Plaintiff
    17 insists that she did not agree to the Terms because the notices on Ticketmaster’s
    18 sign-in and purchase pages are “inconspicuous” and the hyperlinks to the Terms on
    19 these pages are not “accompanied by clear instructions on how consumers should
    20
    21
    22
         2
         Plaintiff asserts that LN/TM submitted screenshots of the sign-in and purchase
    23 pages that Plaintiff “would have seen” when she used the Ticketmaster website to
    24 purchase tickets in March 2020, rather than “the actual pages viewed by Plaintiff
       Terry-Bazer.” Pl.’s Opp’n to Mot. to Compel Arbitration (“Opp’n”) (ECF No. 82)
    25 at 8. LN/TM’s declaration made clear that the screenshots submitted were of the
    26 relevant Ticketmaster websites in place as of March 2020, and thus that Plaintiff
       would have been required to navigate through them and accept the Terms at least
    27 twice to complete her purchase. See Tobias Decl. ¶¶ 4, 6. Under blackletter law,
    28 those are the relevant pages for the Court to consider.

                                                                LN/TM’S REPLY ISO MOT. TO
                                                   3                 COMPEL ARBITRATION
                                                              CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 7 of 16 Page ID #:1472


     1 objectively manifest agreement to the [Terms].”3 Opp’n at 3, 12. Plaintiff’s
     2 arguments are unsupported by the case law.
     3         The Ninth Circuit has explained that the determination of whether a
     4 “reasonably prudent [website] user would have inquiry notice” of the terms of use
     5 depends on multiple factors, including “the conspicuousness and placement of the
     6 ‘Terms of Use’ hyperlink, other notices given to users of the terms of use, and the
     7 website’s general design.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177
     8 (9th Cir. 2014); see also Dohrmann, 2020 WL 4601254, at *1 (quoting Nguyen, 763
     9 F.3d at 1177). Courts routinely find agreement “where the website contains an
    10 explicit textual notice that continued use,” or some other affirmative act, “will act as
    11 a manifestation of the user’s intent to be bound.” Nguyen, 763 F.3d at 1177; see also
    12 Lee v. Ticketmaster L.L.C., No. 19-15673, 2020 WL 3124256, at *2 (9th Cir. June
    13 12, 2020); Dohrmann, 2020 WL 4601254, at *1.
    14         Numerous courts—including the Ninth Circuit in Lee—have relied on these
    15 standards and found, based on the same and similar notices that Plaintiff saw, that
    16 the Ticketmaster website provides sufficient notice to bind consumer to LN/TM’s
    17 Terms. The sign-in and purchase pages that Plaintiff viewed on the Ticketmaster
    18 website notified her that she would “agree to the Terms of Use” by (1) signing in
    19 and (2) placing her order for baseball tickets. Tobias Decl. ¶¶ 4, 6 & Exs. 1-2. On
    20 both pages, the notice is placed immediately above the “Sign In” or “Place Order”
    21 button, and the phrase “Terms of Use” is in bright blue, bolded text against an
    22 uncluttered background, and hyperlinks to the full text of the Terms. Id. A link to
    23
         3
    24    Plaintiff also devotes two pages of her opposition to an irrelevant question: whether
         the “browsewrap” notice of Terms at the bottom of the Ticketmaster website
    25   homepage and other pages was sufficient, by itself, to bind Plaintiff to the Terms.
    26   Opp’n at 6-8. But Plaintiff manifested assent on multiple other occasions through
         affirmative conduct: (1) when she clicked “Sign In” after receiving a conspicuous
    27   notice that doing so would signify consent; and (2) when she clicked “Place Order”
    28   after receiving an equally conspicuous notice. These agreements bind Plaintiff,
         independent of the “browsewrap” notice. See Mot. at 13 & n.5.
                                                                 LN/TM’S REPLY ISO MOT. TO
                                                    4                 COMPEL ARBITRATION
                                                               CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 8 of 16 Page ID #:1473


     1 the Terms is “not merely posted on Ticketmaster’s website at the bottom of the
     2 screen”; rather, the website “require[s] users to ‘affirmatively acknowledge the
     3 agreement before proceeding’ [past the sign-in and purchase pages], and ‘the website
     4 contain[s] an explicit textual notice that continued use will act as a manifestation of
     5 the user’s intent to be bound.’” Lee, 2020 WL 3124256, at *2 (quoting Nguyen, 763
     6 F.3d at 1176-77) (internal citation omitted); see also Dickey v. Ticketmaster LLC,
     7 No. CV 18-9052-GW(GJSx), 2019 WL 9096443, at *5-7, *10 (C.D. Cal. Mar. 12,
     8 2019); Nevarez v. Forty Niners Football Co., LLC, No. 16-CV-07013, 2017 WL
     9 3492110, at *7-10 (N.D. Cal. Aug. 15, 2017). Accordingly, Plaintiff “validly
    10 assented to Ticketmaster’s Terms of Use, including the arbitration provision, [when
    11 she] clicked the ‘Sign In’ button when signing into [her] Ticketmaster account” and
    12 also when she “clicked the ‘Place Order’ button when placing [her] order for
    13 tickets.” Lee, 2020 WL 3124256, at *2.
    14         Plaintiff has no answer to Lee, Dickey, and the other cases that enforce
    15 LN/TM’s Terms. In fact, Plaintiff says almost nothing about Lee or Dickey, arguing
    16 only that evaluating constructive notice is so “fact-dependent” as to make Lee and
    17 Dickey “unavailing” (Opp’n at 2), and that LN/TM’s arbitration clause “cannot be
    18 binding merely by virtue of prior court approval when the appearance of their
    19 websites are constantly changing” (id. at 5)—even though the LN/TM websites and
    20 Terms evaluated in those cases are nearly identical to what Plaintiff herself saw. For
    21 example, here is the notice endorsed by the Ninth Circuit just two months ago in
    22
    23
    24
    25
    26
    27
    28

                                                                LN/TM’S REPLY ISO MOT. TO
                                                   5                 COMPEL ARBITRATION
                                                              CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 9 of 16 Page ID #:1474


     1 Lee, see Decl. of Timothy L. O’Mara in Supp. of LN/TM’s Reply in Supp. of Mot.
     2 to Compel Arbitration (“O’Mara Decl.”) Ex. 1:
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
         And here is the sign-in page that Plaintiff Terry-Bazer saw, see Tobias Decl. Ex. 1:
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26 Like the sign-in page that Plaintiff saw, the Lee sign-in page contained language
    27 stating, “By continuing past this page, you agree to our Terms of Use,” with the
    28 words “Terms of Use” in bright blue font and hyperlinked. The main difference

                                                                LN/TM’S REPLY ISO MOT. TO
                                                   6                 COMPEL ARBITRATION
                                                              CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 10 of 16 Page ID #:1475


     1 between the sign-in screens at issue here versus Lee is that the “By continuing past
     2 this page . . .” language appeared above the “Sign In” button that Plaintiff saw,
     3 whereas in Lee that language appeared below the button—but this change, if
     4 anything, makes the notice that Plaintiff saw more conspicuous.4 The purchase page
     5 at issue in Lee was also substantially the same as the one presented to Plaintiff.
     6 Compare O’Mara Decl. Ex. 2 (Lee purchase page) (“By clicking ‘Place Order’, you
     7 agree to our Terms of Use,” placed above the “Place Order” button, with “Terms of
     8 Use” in blue font and hyperlinked), with Tobias Decl. Ex. 2 (Plaintiff Terry-Bazer’s
     9 purchase page) (“By continuing past this page and clicking ‘Place Order,’ you agree
    10 to our Terms of Use,” with “Terms of Use” in blue font and hyperlinked).
    11         Unable to distinguish Lee, Dickey, or any of the other cases enforcing the
    12 Ticketmaster notices and Terms, Plaintiff relies on a few cases addressing different
    13 notices and terms. Plaintiff places the most reliance on a district court opinion
    14 declining to enforce an arbitration agreement in Arena v. Intuit Inc., 2020 WL
    15 1189849. The Ninth Circuit reversed that decision last week, see Dohrmann, 2020
    16 WL 4601254, at *1, *3. The Intuit case involved a sign-in page where the following
    17 language appeared in italics below the “Sign In” button: “By clicking Sign In, you
    18 agree to the Turbo Terms of Use, TurboTax Terms of Use, and have read and
    19 acknowledged our Privacy Statement.” Dohrmann, 2020 WL 4601254, at *2. “The
    20 terms ‘Turbo Terms of Use,’ ‘TurboTax Terms of Use,’ and ‘Privacy Statements’
    21 were each light blue hyperlinks which, if clicked, directed the user to a new
    22
    23   4
           While the decision in Dickey addressed Ticketmaster’s account-creation page, that
    24   page’s appearance and the notice also were substantially similar to the sign-in page
         that Plaintiff saw. Compare O’Mara Decl. Ex. 3 (Dickey account creation page)
    25   (including the language, “By submitting, you agree to our Terms and Purchase
    26   Policy. . . ” above a “Sign Up” button, with the bolded words in blue font and
         hyperlinked), with Tobias Decl. Ex. 1 (Plaintiff Terry-Bazer’s sign-in page)
    27   (including the language, “By continuing past this page, you agree to the Terms of
    28   Use . . .” above a “Sign In” button, with the bolded words in blue font and
         hyperlinked).
                                                                LN/TM’S REPLY ISO MOT. TO
                                                   7                 COMPEL ARBITRATION
                                                              CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 11 of 16 Page ID #:1476


     1 webpage,” and the “TurboTax Terms of Use” hyperlink directed users to a copy of
     2 the Intuit terms of use. Id. The Ninth Circuit found this notice sufficient because it
     3 provided “explicit textual notice that continued use will act as a manifestation of the
     4 user’s intent to be bound.” Id. (quoting Nguyen, 763 F.3d at 1176). The court
     5 explained that the disclaimer and hyperlinked terms were “conspicuous” and
     6 “provided sufficient notice” because “they were the only text on the webpage in
     7 italics, were located directly below the sign-in button, and the sign-in page was
     8 relatively uncluttered.” Id. (citing, inter alia, Lee, 2020 WL 3124256, at *2). Thus,
     9 far from supporting Plaintiff’s position, the Ninth Circuit’s reversal in Intuit erodes
    10 the principal support for Plaintiff’s argument and confirms that Ticketmaster’s
    11 webpages placed Plaintiff on reasonable notice that she was agreeing to arbitration
    12 when she signed in and purchased her tickets.
    13         The other case on which Plaintiff principally relies, Colgate v. JUUL Labs,
    14 Inc., 402 F. Supp. 3d 728 (N.D. Cal. 2019), also does not help Plaintiff. In Colgate,
    15 the defendant’s sign-up page contained a hyperlink to the terms and conditions
    16 that—unlike the bright blue and bolded hyperlinks on Ticketmaster’s sign-in and
    17 purchase pages—“was not a different color, underlined, italicized, or in any way
    18 visually distinct from the surrounding text.” Colgate, 402 F. Supp. 3d at 764. The
    19 court found that the notice of terms on the defendant’s sign-up page was insufficient
    20 to put the plaintiffs on inquiry notice, explaining that “[u]sers cannot be reasonably
    21 expected to click on every word of the sentence in case one of them is actually a
    22 link.” Id. at 765. Here, on the other hand, Plaintiff was confronted with notices of
    23 the Terms that identified the hyperlinks to the Terms in a bold, different color font
    24 that is clearly distinguishable from the surrounding text. See Tobias Decl. ¶¶ 4, 6 &
    25 Exs. 1-2. Colgate is therefore inapposite, particularly given that multiple courts have
    26 held that Ticketmaster webpages substantially similar to the ones at issue here
    27
    28

                                                                 LN/TM’S REPLY ISO MOT. TO
                                                   8                  COMPEL ARBITRATION
                                                               CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 12 of 16 Page ID #:1477


     1 provide constructive notice of the Terms.5
     2                3.     The Acts Required for Acceptance of the Terms on the Sign-In
     3                       and Purchase Pages Are Objectively Clear
     4         Plaintiff also argues that she did not objectively manifest assent to LN/TM’s
     5 Terms because the phrases “By continuing past this page” (on Ticketmaster’s sign-
     6 in page) and “By continuing past this page and clicking ‘Place Order’” (on
     7 Ticketmaster’s purchase page) are “confusing,” but she cites no authority rejecting
     8 language similar to what is at issue here. See Opp’n at 12-15. The Ticketmaster
     9 website is not confusing. The sign-in page informs users, directly above a button
    10 saying “Sign In,” that by “continuing past” the page the user accepts the Terms. See
    11 Tobias Decl. ¶ 4 & Ex. 1. And the purchase page informs users, directly above a
    12 button saying “Place Order,” that by “continuing past” the page and “clicking ‘Place
    13 Order,’” the user accepts the Terms. Id. ¶ 6 & Ex. 2. The only way to interpret each
    14 of these webpages is that, by completing the transaction that is the entire purpose of
    15 the page (i.e., by signing in or placing an order), the user accepts the Terms.
    16         Many courts have held that the same or similar language, combined with a
    17 “Sign In” or “Place Order” button, is sufficient to bind users to LN/TM’s Terms.
    18 See, e.g., Lee, 2020 WL 3124256, at *2 (finding that plaintiff accepted the Terms by
    19 “signing into his Ticketmaster account, where, three lines below the [Sign In] button,
    20 the website displayed the phrase, ‘By continuing past this page, you agree to our
    21 Terms of Use,’ as well as each time he clicked the ‘Place Order’ button when placing
    22 an order for tickets, where directly above that button, the website displayed the
    23
         5
    24     Citing Applebaum v. Lyft, Inc., 263 F. Supp. 3d 454, 467 (S.D.N.Y. 2017), Plaintiff
         also asserts that “[m]erely using different color for text in an agreement . . . is
    25   insufficient.” Opp’n at 9. But Applebaum is also distinguishable, because it
    26   involved a sign-up page that “did not alert reasonable consumers . . . that clicking [a
         box] and then [a] pink ‘Next’ bar at the bottom of the screen constituted acceptance
    27   of a contract.” Id. at 466. The notices on Ticketmaster’s sign-in and purchase pages,
    28   by contrast, clearly alert consumers that they accept the Terms by signing in and
         placing an order, respectively. See supra Section II.A.2.
                                                                  LN/TM’S REPLY ISO MOT. TO
                                                    9                  COMPEL ARBITRATION
                                                                CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 13 of 16 Page ID #:1478


     1 phrase, ‘By clicking “Place Order,” you agree to our Terms of Use’” (emphasis
     2 added)); Nevarez, 2017 WL 3492110, at *7 (finding that plaintiff accepted the Terms
     3 by, inter alia, signing into their Ticketmaster accounts where, on the sign-in page,
     4 “[b]elow the ‘Sign In’ button is the sentence . . . ‘By continuing past this page, you
     5 agree to our terms of use,’” and where “[b]elow the ‘Submit Order’ button is the
     6 sentence . . . ‘By continuing past this page, you agree to our terms of use’” (emphasis
     7 added)); Himber v. Live Nation Worldwide, Inc., No. 16-CV-5001(JS)(GRB), 2018
     8 WL 2304770, at *2, *5 (E.D.N.Y. May 21, 2018) (finding that plaintiff accepted the
     9 Terms where, inter alia, “the customer is required to click a ‘Sign In’ button, which
    10 appears directly above a notice stating that ‘[b]y continuing past this page, you agree
    11 to our Terms of Use,’” and where, “[t]o complete each purchase, the customer clicks
    12 a ‘Place Order’ button, while a notice immediately above the button informs the
    13 customer that ‘By clicking “Place Order”, you agree to our Terms of Use’”
    14 (emphasis added)); see also Dickey, 2019 WL 9096443, at *7 (“[T]he Disclosure
    15 above the Sign Up button [on Ticketmaster’s website] explicitly indicated that by
    16 submitting—i.e., by clicking the button directly below the Disclosure—Plaintiff
    17 accepted the [Terms].” (emphasis added)). Simply put, a reasonable consumer
    18 prompted to sign in or to purchase tickets would understand the phrase “by
    19 continuing past this page” or “by continuing past this page and clicking ‘Place
    20 Order,’” appearing immediately next to a button that unambiguously completes the
    21 transaction for which the page exists, to refer to clicking the button and continuing
    22 the transaction.
    23         Finally, Plaintiff makes a convoluted argument that signing in and placing an
    24 order on the Ticketmaster website cannot be “an objective manifestation of assent”
    25 because a consumer might conclude that she already agreed to the Terms by taking
    26 some other action (e.g., clicking on the hyperlink to the Terms or browsing the
    27 website), and therefore “LN/TM’s purported method of manifesting assent can
    28 reasonably be triggered countless ways other than signing-in.” Opp’n at 14; see also

                                                                 LN/TM’S REPLY ISO MOT. TO
                                                   10                 COMPEL ARBITRATION
                                                               CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 14 of 16 Page ID #:1479


     1 Opp’n at 12-16. This makes no sense. Whether Plaintiff agreed to the Terms more
     2 than once does not change the analysis of whether she agreed to the Terms on the
     3 sign-in and purchase pages. If Plaintiff was on reasonable notice of the Terms (she
     4 was) and proceeded to sign into her account and purchase tickets (she did), Plaintiff
     5 manifested her assent.
     6         B.     The Parties Clearly and Unmistakably Delegated Arbitrability to
     7                JAMS, and the Case Must Be Sent To Arbitration
     8         Beyond her acceptance of the Terms, Plaintiff also raises questions about the
     9 enforceability of the arbitration agreement itself. Specifically, Plaintiff argues that
    10 the arbitration clause is “unenforceable” because it purportedly falls short of the
    11 JAMS’s “Consumer Arbitration Standards of Minimum Fairness.” Opp’n at 3, 16-
    12 19. This is a “gateway” question concerning the arbitrability of the dispute. Where
    13 the arbitration clause clearly and unmistakably delegates questions of arbitrability to
    14 the arbitrator, such questions must be sent to the arbitrator. See Brennan v. Opus
    15 Bank, 796 F.3d 1125, 1130 (9th Cir. 2015); Mot. at 8.
    16         The arbitration clause in the Terms gives the arbitrator “exclusive
    17 authority . . . to resolve all disputes arising out of or relating to the interpretation,
    18 applicability, enforceability or formation of this Agreement . . . .” Tobias Decl. Ex.
    19 5 (emphasis added). Plaintiff does not dispute that this language is “clear and
    20 unmistakable” evidence of the parties’ intent to submit the question of arbitrability
    21 to the arbitrator. See Mot. at 13-15 (citing, inter alia, Mohamed v. Uber Techs., Inc.,
    22 848 F.3d 1201, 1209 (9th Cir. 2016)).6 Instead, Plaintiff asserts that the arbitration
    23 clause itself is “unenforceable”—but this is a question that the Terms clearly and
    24 unmistakably delegate to the arbitrator. See Tobias Decl. Ex. 5. Plaintiff’s challenge
    25
         6
    26   Indeed, numerous courts have found that this exact language in LN/TM’s Terms
       “clearly and unmistakably demonstrates the parties’ intent to delegate the question
    27 of arbitrability to the arbitrator.” See Mot. at 15 (citing Himber, 2018 WL 2304770,
    28 at *5; Dickey, 2019 WL 9096443, at *8; Nevarez, 2017 WL 3492110, at *14; Lee,
       2019 WL 9096442, at *2).
                                                                  LN/TM’S REPLY ISO MOT. TO
                                                    11                 COMPEL ARBITRATION
                                                                CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 15 of 16 Page ID #:1480


     1 to the enforceability of the arbitration clause therefore must be sent to arbitration.
     2 See Aanderud v. Superior Court, 13 Cal. App. 5th 880, 897 (2017) (“[I]t is up to the
     3 arbitrator to determine whether this dispute is arbitrable, which includes whether the
     4 arbitration provision meets the minimum standards of fairness such that JAMS will
     5 administer the arbitration [and] whether the arbitration provision is enforceable[.]”).
     6         If the Court reaches Plaintiff’s challenges to the arbitration clause, the result
     7 would be the same: this case must be sent to arbitration. Plaintiff’s argument that
     8 the arbitration clause fails to meet JAMS’s minimum standards rests on a parade of
     9 incredibly strange readings of various portions of the provision. For example,
    10 Plaintiff claims that the arbitration provision contained in the Terms inadequately
    11 “explains what arbitration is,” but the provision clearly contrasts “binding
    12 arbitration” from judicial proceedings, explaining that “there is no judge or jury in
    13 arbitration, and court review of an arbitration award is limited.” Opp’n at 17; see
    14 Tobias Decl. Ex. 5. Plaintiff also argues that the class action waiver in the arbitration
    15 provision implies that an arbitrating party “cannot be ‘represented’ by counsel.”
    16 Opp’n at 17-18. Nothing in the provision remotely hints that a party cannot be
    17 represented by counsel. The sentence at issue does not mention lawyers or counsel
    18 and states only that the parties waive the right to any arbitration that would
    19 “consolidate more than one person’s claims” and waive the right “to participate in a
    20 class action lawsuit.” See id. at 17; Tobias Decl. Ex. 5. Plaintiff cites no authority
    21 at all for the proposition that LN/TM’s arbitration clause is “unenforceable” due to
    22 its purported failure to satisfy JAMS’s standards. The Court should reject this
    23 argument and grant LN/TM’s motion to compel arbitration.
    24 III.    CONCLUSION
    25         For the reasons stated above and in LN/TM’s Motion to Compel Arbitration,
    26 the Court should grant LN/TM’s motion and dismiss Plaintiff Terry-Bazer’s claims.
    27 //
    28 //

                                                                  LN/TM’S REPLY ISO MOT. TO
                                                    12                 COMPEL ARBITRATION
                                                                CASE NO. 2:20-cv-03643-DSF-JEM
Case 2:20-cv-03643-DSF-JEM Document 92 Filed 08/19/20 Page 16 of 16 Page ID #:1481


     1   Dated: August 19, 2020                    Respectfully Submitted,
     2                                             LATHAM & WATKINS LLP
     3
                                           By:
     4
                                                   Daniel M. Wall (Bar No. 102580)
     5                                              dan.wall@lw.com
     6                                             Timothy L. O’Mara (Bar No. 212731)
                                                    tim.o’mara@lw.com
     7                                             Andrew Gass (Bar No. 259694)
                                                    andrew.gass@lw.com
     8                                             505 Montgomery Street, Suite 2000
     9                                             San Francisco, California 94111-6538
                                                   Telephone: +1.415.391.0600
    10                                             Facsimile: +1.415.395.8095
    11                                             Attorneys for Defendants Ticketmaster
                                                   L.L.C., Live Nation Entertainment, Inc.,
    12                                             and Live Nation Worldwide, Inc.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                              LN/TM’S REPLY ISO MOT. TO
                                              13                   COMPEL ARBITRATION
                                                            CASE NO. 2:20-cv-03643-DSF-JEM
